IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-30743
                        Conference Calendar



DONNIE L. THOMAS,

                                         Plaintiff-Appellant,

versus

DOUG WELBORN; 19TH JUDICIAL
DISTRICT COURT; STATE OF LOUISIANA,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 00-CV-114-B
                      --------------------
                        December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Donnie L. Thomas, Louisiana prisoner # 106606, challenges

the dismissal as frivolous or for failure to state a claim,

pursuant to 28 U.S.C. § 1915(e)(2)(B), of his pro se, in forma

pauperis lawsuit against Doug Welborn, the clerk of the 19th

Judicial District Court in Baton Rouge, Louisiana.     Thomas renews

his argument that Welborn returned to him unfiled his state

habeas application on four occasions and that, when the

application was finally filed, Welborn misdirected it to the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-30743
                                -2-

civil rather than the criminal docket, all in violation of state

law and his constitutionally protected right of access to the

courts.

     Thomas’ allegations of state-law violations are not

cognizable under § 1983.   See Johnson v. Dallas Indep. Sch.

Dist., 38 F.3d 198, 200 (5th Cir. 1994); Levitt v. Univ. of Texas

at El Paso, 759 F.2d 1224, 1230 (5th Cir. 1985).   Thomas’ denial-

of-access claim fails because he has not demonstrated any actual

injury resulting from Welborn’s alleged conduct.    See Chriceol v.

Phillips, 169 F.3d 313, 317 (5th Cir. 1999)((citing Lewis v.

Casey, 518 U.S. 343, 351-54 (1996)); Walker v. Navarro County

Jail, 4 F.3d 410, 413 (5th Cir. 1993).    Accordingly, the district

court’s judgment is AFFIRMED.   Thomas’ motion for leave to

supplement the record is DENIED.

     AFFIRMED; MOTION DENIED.